Title: From George Washington to Benjamin Lincoln, 10 April 1786
From: Washington, George
To: Lincoln, Benjamin

 

My dear Sir,
Mount Vernon Aprl 10th 1786

The violent rains, and consequent freshes, have given such interruption to the Stages in this part of the world, as to prevent your favor of the 15th Ulto getting to my hands till Saturday last.
I accede to the sum of Two hundred Dollars in addition to the stipulations mentioned in my last, as compensation for Mr Lear’s Services a year; and shall be glad to receive him into my family as soon as he can make it convenient to repair to it. At any rate I shall be glad to know, as nearly as may be, when to expect him, that I may arrange matters accordingly.
There can be little doubt of Mr Lear’s obtaining, by method & arrangement, more time than he speaks of for study—to facilitate, rather than retard wch, as far as it can be made to comport with the purposes for which he is employed, would give me pleasure. With the greatest esteem & regard, I am, Dr Sir Yr Most Obedt and Affecte Servant

Go: Washington

